Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are presented for examination.

Response to Arguments
Applicant's arguments filed on 8/18/2021 have been fully considered but they are not persuasive.

In the remark, applicant argued (1) Gupta forwards traffic received on both the primary interface and the secondary interface; Gupta does not forward traffic received on only one of the primary interface or the secondary interface.  

Examiner traverse the argument:
As to point (1), Gupta disclosed both the scenario of (i) only the second IIF forwarding the traffic and (ii) both primary IIF and second IIF forwarding the traffic.  Applicant’s argument mainly focus on scenario (ii) and fails to recognize that Gupta’s disclosure anticipated the claimed limitation by disclosing both (i) and (ii).  Gupta disclosed scenario of (i) in paragraph 0020 where the primary IIF is inoperative and utilize the second IIF to forward the traffic.  This part of the disclosure can be further understood by the flow diagram of figure 5 following the steps order of 300, 310, 330 and 340.  This scenario (i) is sufficient to read on the claim language since .  

Information Disclosure Statement
The IDS filed on 6/25/2021 are considered.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 79, 12-13, 16-17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gupta et al (Gupta), US 2012/0195311.  

Gupta is cited by the applicant in the IDS.

As per claim 1, Gupta taught the invention including a multicast packet transmission method implemented by a first network node in a multicast ring network, comprising:
Receiving, through a first path in a clockwise direction of the multicast ring network, a first multicast packet from a second network node (pp. 0003-0004, 0015, 0020);
Receiving, through a second path in an anticlockwise direction of the multicast ring network, a second multicast packet from the second network node, wherein a first payload of the first multicast packet is the same as a second payload of the second multicast packet (pp. 0003-0004, 0015, 0020); and
Forwarding only one of the first multicast packet or the second multicast packet to a multicast destination device coupled to the first network node (pp. 0003-0004, 0015, 0020).  

As per claim 2, Gupta taught the invention as claimed in claim 1.  Gupta further taught wherein after receiving the first multicast packet, the multicast packet transmission method further comprises:
Processing the first multicast packet to obtain a third multicast packet, wherein the first payload is the same as a third payload of the third multicast packet (pp. 0020); and
Sending the third multicast packet through the first path (pp. 0020).  

As per claim 3, Gupta taught the invention as claimed in claim 1.  Gupta further taught wherein after receiving the second multicast packet, the multicast packet transmission method further comprises:
Processing the second multicast packet to obtain a fourth multicast packet, wherein the second payload is the same as a fourth payload of the fourth multicast packet (pp. 0020); and
Sending the fourth multicast packet through the second path (pp. 0020).  

As per claim 20, Gupta taught the invention as claimed in claim 1.  Gupta further taught to further comprise forwarding, in an IP multicast mode, only one of the first multicast packet or the second multicast packet to the multicast destination device (pp. 0020: packet switch network utilize IP communication).  

As per claim 7, Gupta taught the invention including a multicast packet transmission apparatus applied to a multicast ring network, wherein the multicast packet transmission apparatus comprises:
A memory configure to store a computer program instruction; and
A processor coupled to the memory, wherein the computer program instruction causes the processor to be configured to:
Receive, through a first path in a clockwise direction of the multicast ring network, a first multicast packet from a second network node (pp. 0003-0004, 0015, 0020);
Receive, through a second path in an anticlockwise direction of the multicast ring network, a second multicast packet from the second network node, wherein a first payload of the first multicast packet is the same as a second payload of the second multicast packet (pp. 0003-0004, 0015, 0020); and
Forward only one of the first multicast packet or the second multicast packet to a multicast destination device coupled to the first network node (pp. 0003-0004, 0015, 0020).  

As per claim 8, Gupta taught the invention as claimed in claim 7.  Gupta further taught wherein the computer program instruction further causes the processor to be configured to:
Process the first multicast packet to obtain a third multicast packet, wherein the first payload is the same as a third payload of the third multicast packet (pp. 0020); and
Send the third multicast packet through the first path (pp. 0020).  

As per claim 9, Gupta taught the invention as claimed in claim 7.  Gupta further taught wherein the computer program instruction further causes the processor to be configured to:
Process the second multicast packet to obtain a fourth multicast packet, wherein the second payload is the same as a fourth payload of the fourth multicast packet (pp. 0020); and
Send the fourth multicast packet through the second path (pp. 0020).  

As per claim 12, Gupta taught the invention as claimed in claim 7.  Gupta further taught wherein the computer program instruction further causes the processor to be configured to forward, in an Ethernet multicast mode or an IP multicast mode, only one of the first multicast packet or the second multicast packet to the multicast destination device (pp. 0020: packet switch network utilize IP communication).  

As per claim 13, Gupta taught the invention including a multicast packet transmission system applied to a multicast ring network, comprising:
A second network node configured to:
Receive a multicast traffic flow from a multicast source device, the multicast traffic flow comprise multicast packet (pp. 0003-0004, 0015, 0020);
Process the multicast packet to obtain a first multicast packet and a second multicast packet, wherein a first payload of the first multicast packet is the same as a second payload of the second multicast packet (pp. 0003-0004, 0015, 0020);  
Send the first multicast packet through a first path in a clockwise direction of the multicast ring network (pp. 0003-0004, 0015, 0020); and 
Send the second multicast packet through a second path in an anticlockwise direction of the multicast ring network (pp. 0003-0004, 0015, 0020); and 
A first network node configured to:
Receive, through a first path, the first multicast packet from the second network node (pp. 0003-0004, 0015, 0020);
Receiving, through a second path the second multicast packet from the second network node (pp. 0003-0004, 0015, 0020); and
Forward only one of the first multicast packet or the second multicast packet to a multicast destination device coupled to the first network node (pp. 0003-0004, 0015, 0020).  

As per claim 16, Gupta taught the invention as claimed in claim 13.  Gupta further taught to comprise a third network node coupled to the second network node in the anitclockwise direction, wherein the third node is configured to:
Receive the first multicast packet through the first path (pp. 0020); and
Discard the first multicast packet (pp. 0020).  

As per claim 17, Gupta taught the invention as claimed in claim 13.  Gupta further taught to comprise a fourth network node coupled to the second network node in the clockwise direction, wherein the fourth node is configured to:
Receive the second multicast packet through the second path (pp. 0020); and
Discard the second multicast packet (pp. 0020).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 4-6, 10-11, 14-15 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al (Gupta), US 2015/0195311, in view of Kirrmann, US 2011/0116508. 

Kirrmann is cited by the applicant in the IDS.  

As per claim 4, Gupta taught the invention as claimed in claim 1.  Gupta did not specifically teach wherein the first multicast packet comprises a first sequence number in a multicast traffic flow, wherein the second multicast packet comprises a second number in the multicast traffic flow, and wherein the multicast packet transmission method further comprises forwarding, based on the first sequence number or the second sequence number, only one of the first multicast packet or the second multicast packet to the multicast destination device.  Kirrmann taught to include sequence number in the multicast packet and utilize the sequence number to detect identical packets (pp. 0020).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Gupta and Kirrmann and utilize sequence number in the packets to determine identical packets.

As per claim 5, Gupta taught the invention as claimed in claim 1.  Gupta did not specifically teach wherein the first multicast packet comprises a first identifier, wherein the second multicast packet comprises a second identifier, wherein each of the first identifier and the 

As per claim 6, Gupta taught the invention as claimed in claim 1.  Gupta further taught to further comprise forwarding only one of the first multicast packet or the second multicast packet to the multicast destination device (pp. 0020).  Gupta did not specifically teach to use forwarding in Ethernet multicast mode.  Kirrmann taught to transmit using Ethernet (pp. 0003, 0006).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Gupta and Kirrmann and support multicast transmission using Ethernet.

As per claim 18, Gupta taught the invention as claimed in claim 1.  Gupta did not specifically teach wherein the first multicast packet comprises a first identifier, wherein the second multicast packet comprises a second identifier, wherein each of the first and the second identifier is a service label, and wherein before forwarding only one of the first multicast packet or the second multicast packet, the multicast packet transmission method further comprises 

As per claim 19, Gupta taught the invention as claimed in claim 1.  Gupta did not specifically teach wherein the first multicast packet comprises a first identifier, wherein the second multicast packet comprises a second identifier, wherein each of the first and the second identifier is a combination of a path label and a service label, and wherein before forwarding only one of the first multicast packet or the second multicast packet, the multicast packet transmission method further comprises determining, based on the first identifier and the second identifier, that only one of the first multicast packet or the second multicast packet needs to be forward to the multicast destination device.  Kirrmann taught to include identifier of path and service label in the multicast packet and utilize the identifier of the path to detect identical packets (pp. 0020-0021).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Gupta and Kirrmann and utilize identifier in the packets to determine identical packets.

As per claim 10, Gupta taught the invention as claimed in claim 7.  Gupta did not specifically teach wherein each of the first multicast packet and the second multicast packet comprise a sequence number, wherein the sequence number is a sequence of the first multicast 

As per claim 11, Gupta taught the invention as claimed in claim 7.  Gupta did not specifically teach wherein the first multicast packet comprises a first identifier, wherein the second multicast packet comprises a second identifier, wherein each of the first identifier or the second identifier is one of a path label, a service label, or a combination of the path label and the service label, and wherein before forwarding only one of the first multicast packet or the second multicast packet, the computer program instruction further causes the processor to be configured to determine, based on the first identifier and the second identifier, that only one of the first multicast packet or the second multicast packet needs to be forwarded to the multicast destination device.  Kirrmann taught to include identifier of the path in the multicast packet and utilize the identifier of the path to detect identical packets (pp. 0020).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Gupta and Kirrmann and utilize identifier in the packets to determine identical packets.

As per claim 14, Gupta taught the invention as claimed in claim 13.  Gupta further taught the first node to 
Receive, through a first path, the first multicast packet from the second network node (pp. 0003-0004, 0015, 0020);
Receiving, through a second path the second multicast packet from the second network node (pp. 0003-0004, 0015, 0020); and
Forward the first multicast packet or the second multicast packet to a multicast destination device coupled to the first network node (pp. 0003-0004, 0015, 0020).  

Gupta did not specifically teach wherein the second network node is further configured to add a sequence number to the first multicast packet and the second multicast packet after obtaining the first multicast packet and the second multicast packet, wherein the sequence number is a sequency of the first multicast packet and the second multicast packet in the multicast traffic flow, and wherein the first network node is further configured to: forward, based on the sequence number.  Kirrmann taught to include sequence number in the multicast packet and utilize the sequence number to detect identical packets (pp. 0020).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Gupta and Kirrmann and utilize sequence number in the packets to determine identical packets.

As per claim 15, Gupta taught the invention as claimed in claim 13.  Gupta did not specifically teach wherein the second network node is further configured to add a first identifier .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY S LIN whose telephone number is (571) 272-3968.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


KENNY S. LIN
Examiner
Art Unit 2416


/Kenny S Lin/
Primary Examiner, Art Unit 2416
September 13, 2021